United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2479
                        ___________________________

                             Alexandra Noelle Hussey

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

Carol Pankow; Brianna Mehr; Natasha Jerde, formerly known as Natasha Lemler;
Maurita Christensen; Minnesota Department of Employment and Economic Development

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                           Submitted: February 26, 2020
                              Filed: March 2, 2020
                                  [Unpublished]
                                 ____________

Before LOKEN, BEAM, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

     Alexandra Hussey appeals the district court’s1 dismissal of her pro se action.
Having carefully reviewed the record and the parties’ arguments on appeal, we find

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
no basis for reversal. We conclude that dismissal was proper, see Montin v. Moore,
846 F.3d 289, 292 (8th Cir. 2017) (de novo review); and that there was no abuse of
discretion in the denial of her motion for recusal of the magistrate, the denial of leave
to file a second amended complaint, or the denial of her post-judgment motions,
see Liteky v. United States, 510 U.S. 540, 555 (1994); D.M. by Bao Xiong v. Minn.
State High Sch. League, 917 F.3d 994, 999 (8th Cir. 2019); Schriener v. Quicken
Loans, Inc., 774 F.3d 442, 446 (8th Cir. 2014); Norman v. Ark. Dep’t of Educ., 79
F.3d 748, 750 (8th Cir. 1996). However, we modify the dismissal of the state-law
claims to be without prejudice. See Ahmed v. United States, 147 F.3d 791, 797 (8th
Cir. 1998) (dismissal for lack of jurisdiction should be without prejudice)

     The judgment is affirmed as modified. See 8th Cir. R. 47B. We deny Hussey’s
motion for a transcript.
                       ______________________________




                                          -2-